DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Claim(s) 1, 12, and 19 is/are generic to the following disclosed patentably distinct species: 
Species 1:  claim 3, and part of Markush claim 14 
Species 2: claim 4, and part of Markush claim 14
Species 3: claim 5, and part of Markush claim 14
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species as indicated above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 12, and 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Election by Phone
During a telephone conversation with Julien Perron on 03 May 2022 a provisional election was made without traverse to prosecute the invention of Species 1, claim 3 and part of claim 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventorship 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “25, “27”.  
The drawings are objected to because of the following: 
“28” points to, what appears to be a tower shaft or conduit in Fig 1A, however, the Specification describes “28” as “an air starter”; it is unclear how the narrow elongated dashed line structure of Fig 1A could bet he described air starter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
[0016] described “28” as an air starter, which contradicts the Drawings depiction of the structure “28” (See Drawing objection above). 
Appropriate correction is required.

Claim Objections
Claims objected to because of the following informalities:   
claims 3, 8, and 10: “engine is ran” is believed to be in error for --engine is run--
claim 11: “engine is ran” is believed to be in error for --the engine is run--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 10, 12-14, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz 20170231233.
Regarding claim 1, Schwarz teaches a method for pre-shutdown motoring ([0034] ll.5-10) of an aircraft engine (10), the method comprising, at a processing device (incl. computers of 200 such as FADEC, EEC, DSU; 104, 102, 106): 
tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold ([0032, 35, 53, 56, 66, 68] using TLA history, or power level over time, in comparison to known performance characteristics, via predetermined look-up tables etc., to determine heat state, risk factor, and motoring duration, includes tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold); 
determining, based on the tracked period of time, a motoring duration for the engine ([0032, 34-35, 56]); and 
running the engine, prior to the shutdown thereof, at a low power setting for the motoring duration ([0032, 34-35, 44]).
Regarding claim 2, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches performing a correlation between the tracked period of time and a lookup table, the lookup table providing a value of the motoring duration as a function of the period of time during which the engine was operating at the power level below the predetermined threshold ([0035, 53, 56, 68] TLA history over time used to determine motoring time using look-up tables as discussed above); 
assessing, on the basis of the correlation, whether motoring of the engine is to be performed (note, Schwarz teaches alternate embodiments of using the motoring time at pre-shutdown or at pre-starting as per [0034], thus discussion with reference to using motoring time for pre-start motoring is considered applicable to the pre-shutdown motoring; [0058] teaches motoring only when determined motoring time is non-zero); 
responsive to determining that motoring of the engine is to be performed, obtaining the motoring duration from the lookup table, running the engine, prior to the shutdown thereof, at the low power setting for the motoring duration, and initiating the shutdown of the engine once the motoring duration has elapsed ([0032, 35, 53, 56, 68]); and 
aborting responsive to determining that motoring of the engine is not to be performed (as discussed above, [0058] teaches no motoring when motoring time is determined to be zero).
Regarding claim 3, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the engine is ran, prior to the shutdown thereof, at a constant speed for the motoring duration ([0056]; as discussed above, Schwarz teaches alternate embodiments of using the motoring time for pre-shutdown motoring or for pre-start motoring as per [0034], thus discussion with reference to using motoring time for pre-start motoring is considered applicable to the pre-shutdown motoring).
Regarding claim 7, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the running the engine, prior to the shutdown thereof, comprises sending a motoring command to an aircraft cockpit ([0032, 34, 44]).
Regarding claim 8, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the motoring command being sent to the pilot/user to run for the motoring period before shutdown ([0032, 34, 44]), which is described by Schwarz as a “request” in [0044]. The connotation of a request requiring a response, Schwarz thus teaches that an indication that the motoring command is accepted, be received before motoring.
Regarding claim 10, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the engine is ran, prior to the shutdown thereof, for mitigating bowing of a rotor of the engine (Title).
Regarding claim 12, Schwarz teaches a system for pre-shutdown motoring (Title, [0034] ll.5-10) of an aircraft engine (10), the system comprising: 
at least one processing unit  (incl. computers of 200 such as FADEC, EEC, DSU; 104, 102, 106); and 
a non-transitory memory ([0043-44, 77]) communicatively coupled to the at least one processing unit and comprising computer-readable program instructions executable by the at least one processing unit for ([0043-44, 77]): 
tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold ([0032, 35, 53, 56, 66, 68] using TLA history, or power level over time, in comparison to known performance characteristics, via predetermined look-up tables etc., to determine heat state, risk factor, and motoring duration, includes tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold); 
determining, based on the tracked period of time, a motoring duration for the engine ([0032, 34-35, 56]); and 
running the engine, prior to the shutdown thereof, at a low power setting for the motoring duration ([0032, 34-35, 44]).
Regarding claim 13, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for: 
performing a correlation between the tracked period of time and a lookup table, the lookup table providing a value of the motoring duration as a function of the period of time during which the engine was operating at the power level below the predetermined threshold ([0035, 53, 56, 68] TLA history over time used to determine motoring time using look-up tables as discussed above); 
assessing, on the basis of the correlation, whether motoring of the engine is to be performed (note, Schwarz teaches alternate embodiments of using the motoring time at pre-shutdown or at pre-starting as per [0034], thus discussion with reference to using motoring time for pre-start motoring is considered applicable to the pre-shutdown motoring; [0058] teaches motoring only when determined motoring time is non-zero); 
responsive to determining that motoring of the engine is to be performed, obtaining the motoring duration from the lookup table, running the engine, prior to the shutdown thereof, at the low power setting for the motoring duration, and initiating the shutdown of the engine once the motoring duration has elapsed ([0032, 35, 53, 56, 68]); and 
aborting responsive to determining that motoring of the engine is not to be performed (as discussed above, [0058] teaches no motoring when motoring time is determined to be zero).
Regarding claim 14, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for running the engine, prior to the shutdown thereof, comprises sending a motoring command to an aircraft cockpit ([0032, 34, 44]).
Regarding claim 16, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for running the engine, prior to the shutdown thereof, comprising sending a motoring command to an aircraft cockpit ([0032, 34, 44]).
Regarding claim 17, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for sending the motoring command to the pilot/user to run for the motoring period before shutdown ([0032, 34, 44]), which is described by Schwarz as a “request” in [0044]. The connotation of a request requiring a response, Schwarz thus teaches that an indication that the motoring command is accepted, be received before motoring.
Regarding claim 19, Schwarz teaches a non-transitory computer readable medium having stored thereon program code executable by at least one processor ([0043-44, 77]; incl. computers of 200 such as FADEC, EEC, DSU; 104, 102, 106) for: 
tracking a period of time during which an aircraft engine (10), prior to a shutdown thereof, was operating at a power level below a predetermined threshold ([0032, 35, 53, 56, 66, 68] using TLA history, or power level over time, in comparison to known performance characteristics, via predetermined look-up tables etc., to determine heat state, risk factor, and motoring duration, includes tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold); 
determining, based on the tracked period of time, a motoring duration for the engine ([0032, 34-35, 56]); and 
running the engine, prior to the shutdown thereof, at a low power setting for the motoring duration ([0032, 34-35, 44]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Mariotto 11098657.
Regarding claim 6, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz does not explicitly teach the running of the engine, prior to the shutdown thereof, is automatically initiated upon receipt of a command to shutdown the engine. 
However, Mariotto teaches automatic initiation of motoring upon receiving a signal from an engine shut off switch (Col.3 ll.38-51) to alleviate pilot workload (Col.4 ll.40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically initiate motoring in Schwarz as taught by Mariotto, in order to alleviate pilot workload (Mariotto, Col.4 ll.40-43).
Regarding claim 15, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz does not explicitly teach instructions are executable by the at least one processing unit for
running of the engine, prior to the shutdown thereof, is automatically initiated upon receipt of a command to shutdown the engine. 
However, Mariotto teaches automatic initiation of motoring upon receiving a signal from an engine shut off switch (Col.3 ll.38-51) to alleviate pilot workload (Col.4 ll.40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically initiate motoring in Schwarz as taught by Mariotto, in order to alleviate pilot workload (Mariotto, Col.4 ll.40-43).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Comandore 11162382.
Regarding claim 9, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches receiving an indication that the motoring command (which is described by Schwarz as a “request” in [0044].) is accepted (the connotation of a request requiring a response, Schwarz thus teaches that an indication that the motoring command is accepted, be received before motoring);
running the engine, prior to the shutdown thereof, at the low power setting for the motoring duration ([0032, 34, 44] extending idle as discussed above); and 
initiating the shutdown of the engine once the motoring duration has elapsed ([0032, 34, 44] shutting down after extended idle).
	Schwarz does not teach receiving a partial motoring duration to be prescribed for the engine, the partial motoring duration lower than the motoring duration as determined; and thus motoring for the partial motoring duration.
	However, Comandore teaches a motoring method for mitigating bowed rotor in a gas turbine engine (Col.2 ll.7-18) where an initial motoring time is decreased to a partial/adjusted motoring time (Col.6 ll.16-20, 31-34; Col.6 l.35 - Col.7 l.18; Col.7 ll.34-43) when a partial motoring duration to be prescribed for the engine is received from a machine learning model (120).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motoring time of Schwarz to be a partial motoring time as per Comandore, in order to intelligently improve engine operation and efficiency by reducing motoring times when appropriate (Comandore, Col.10 ll.48-59).
Regarding claim 18, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches instructions are executable by the at least one processing unit for
receiving an indication that the motoring command (which is described by Schwarz as a “request” in [0044].) is accepted (the connotation of a request requiring a response, Schwarz thus teaches that an indication that the motoring command is accepted, be received before motoring);
running the engine, prior to the shutdown thereof, at the low power setting for the motoring duration ([0032, 34, 44] extending idle as discussed above); and 
initiating the shutdown of the engine once the motoring duration has elapsed ([0032, 34, 44] shutting down after extended idle).
	Schwarz does not teach receiving a partial motoring duration to be prescribed for the engine, the partial motoring duration lower than the motoring duration as determined; and thus motoring for the partial motoring duration.
	However, Comandore teaches a motoring method for mitigating bowed rotor in a gas turbine engine (Col.2 ll.7-18) where an initial motoring time is decreased to a partial/adjusted motoring time (Col.6 ll.16-20, 31-34; Col.6 l.35 - Col.7 l.18; Col.7 ll.34-43) when a partial motoring duration to be prescribed for the engine is received from a machine learning model (120).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motoring time of Schwarz to be a partial motoring time as per Comandore, in order to intelligently improve engine operation and efficiency by reducing motoring times when appropriate (Comandore, Col.10 ll.48-59).

29.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Ebibary 20180016933.
Regarding claim 11, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz does not explicitly teach the engine is ran, prior to the shutdown thereof, for preventing coking in a fluid system of the engine.
However, Ebibary teaches that hot soak-back (when the engine is shut-down without mitigative cooling thereafter or therebefore) causes bowed rotor conditions and fuel coking ([0003, 7-8]), and methods that mitigate hot soak-back prevent coking ([0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of gas turbine engine cooling by motoring in Schwarz prevented fuel coking, because Ebibary teaches that methods for cooling the gas turbine engine after shutdown (i.e. methods of mitigating hot soakback) prevent fuel coking (Ebibary, [0045]).

29.	Claims 1-3, 7-8, 10, 12-14, 16-17, and 19 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Comandore.
Regarding claim 1, Schwarz teaches a method for pre-shutdown motoring ([0034] ll.5-10) of an aircraft engine (10), the method comprising, at a processing device (incl. computers of 200 such as FADEC, EEC, DSU; 104, 102, 106): 
tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold ([0032, 35, 53, 56, 66, 68] using TLA history, or power level over time, in comparison to known performance characteristics, via predetermined look-up tables etc., to determine heat state, risk factor, and motoring duration, includes tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold); 
determining, based on the tracked period of time, a motoring duration for the engine ([0032, 34-35, 56]); and 
running the engine, prior to the shutdown thereof, at a low power setting for the motoring duration ([0032, 34-35, 44]).
Additionally, Comandore teaches details of determining a motoring duration (Col.2 ll.7-18, Col.1 l.59 - Col.2 l.2, Col.6 ll.16-20, Col.8 ll.53-57) for a gas turbine engine by tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold (Col.2 ll.23-30, Col.6 ll.47-52, Col.8 ll.54-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motoring time of Schwarz to be use machine learning as per Comandore, in order to intelligently improve engine operation and efficiency by reducing motoring times when appropriate (Comandore, Col.10 ll.48-59).
Regarding claim 2, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches performing a correlation between the tracked period of time and a lookup table, the lookup table providing a value of the motoring duration as a function of the period of time during which the engine was operating at the power level below the predetermined threshold ([0035, 53, 56, 68] TLA history over time used to determine motoring time using look-up tables as discussed above); 
assessing, on the basis of the correlation, whether motoring of the engine is to be performed (note, Schwarz teaches alternate embodiments of using the motoring time at pre-shutdown or at pre-starting as per [0034], thus discussion with reference to using motoring time for pre-start motoring is considered applicable to the pre-shutdown motoring; [0058] teaches motoring only when determined motoring time is non-zero); 
responsive to determining that motoring of the engine is to be performed, obtaining the motoring duration from the lookup table, running the engine, prior to the shutdown thereof, at the low power setting for the motoring duration, and initiating the shutdown of the engine once the motoring duration has elapsed ([0032, 35, 53, 56, 68]); and 
aborting responsive to determining that motoring of the engine is not to be performed (as discussed above, [0058] teaches no motoring when motoring time is determined to be zero).
Regarding claim 3, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the engine is ran, prior to the shutdown thereof, at a constant speed for the motoring duration ([0056]; as discussed above, Schwarz teaches alternate embodiments of using the motoring time for pre-shutdown motoring or for pre-start motoring as per [0034], thus discussion with reference to using motoring time for pre-start motoring is considered applicable to the pre-shutdown motoring).
Regarding claim 7, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the running the engine, prior to the shutdown thereof, comprises sending a motoring command to an aircraft cockpit ([0032, 34, 44]).
Regarding claim 8, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the motoring command being sent to the pilot/user to run for the motoring period before shutdown ([0032, 34, 44]), which is described by Schwarz as a “request” in [0044]. The connotation of a request requiring a response, Schwarz thus teaches that an indication that the motoring command is accepted, be received before motoring.
Regarding claim 10, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the engine is ran, prior to the shutdown thereof, for mitigating bowing of a rotor of the engine (Title).
Regarding claim 12, Schwarz teaches a system for pre-shutdown motoring (Title, [0034] ll.5-10) of an aircraft engine (10), the system comprising: 
at least one processing unit  (incl. computers of 200 such as FADEC, EEC, DSU; 104, 102, 106); and 
a non-transitory memory ([0043-44, 77]) communicatively coupled to the at least one processing unit and comprising computer-readable program instructions executable by the at least one processing unit for ([0043-44, 77]): 
tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold ([0032, 35, 53, 56, 66, 68] using TLA history, or power level over time, in comparison to known performance characteristics, via predetermined look-up tables etc., to determine heat state, risk factor, and motoring duration, includes tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold); 
determining, based on the tracked period of time, a motoring duration for the engine ([0032, 34-35, 56]); and 
running the engine, prior to the shutdown thereof, at a low power setting for the motoring duration ([0032, 34-35, 44]).
Additionally, Comandore teaches details of determining a motoring duration (Col.2 ll.7-18, Col.1 l.59 - Col.2 l.2, Col.6 ll.16-20, Col.8 ll.53-57) for a gas turbine engine by tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold (Col.2 ll.23-30, Col.6 ll.47-52, Col.8 ll.54-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motoring time of Schwarz to be use machine learning as per Comandore, in order to intelligently improve engine operation and efficiency by reducing motoring times when appropriate (Comandore, Col.10 ll.48-59).
Regarding claim 13, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for: 
performing a correlation between the tracked period of time and a lookup table, the lookup table providing a value of the motoring duration as a function of the period of time during which the engine was operating at the power level below the predetermined threshold ([0035, 53, 56, 68] TLA history over time used to determine motoring time using look-up tables as discussed above); 
assessing, on the basis of the correlation, whether motoring of the engine is to be performed (note, Schwarz teaches alternate embodiments of using the motoring time at pre-shutdown or at pre-starting as per [0034], thus discussion with reference to using motoring time for pre-start motoring is considered applicable to the pre-shutdown motoring; [0058] teaches motoring only when determined motoring time is non-zero); 
responsive to determining that motoring of the engine is to be performed, obtaining the motoring duration from the lookup table, running the engine, prior to the shutdown thereof, at the low power setting for the motoring duration, and initiating the shutdown of the engine once the motoring duration has elapsed ([0032, 35, 53, 56, 68]); and 
aborting responsive to determining that motoring of the engine is not to be performed (as discussed above, [0058] teaches no motoring when motoring time is determined to be zero).
Regarding claim 14, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for running the engine, prior to the shutdown thereof, comprises sending a motoring command to an aircraft cockpit ([0032, 34, 44]).
	Regarding claim 16, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for running the engine, prior to the shutdown thereof, comprising sending a motoring command to an aircraft cockpit ([0032, 34, 44]).
Regarding claim 17, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for sending the motoring command to the pilot/user to run for the motoring period before shutdown ([0032, 34, 44]), which is described by Schwarz as a “request” in [0044]. The connotation of a request requiring a response, Schwarz thus teaches that an indication that the motoring command is accepted, be received before motoring.
Regarding claim 19, Schwarz teaches a non-transitory computer readable medium having stored thereon program code executable by at least one processor ([0043-44, 77]; incl. computers of 200 such as FADEC, EEC, DSU; 104, 102, 106) for: 
tracking a period of time during which an aircraft engine (10), prior to a shutdown thereof, was operating at a power level below a predetermined threshold ([0032, 35, 53, 56, 66, 68] using TLA history, or power level over time, in comparison to known performance characteristics, via predetermined look-up tables etc., to determine heat state, risk factor, and motoring duration, includes tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold); 
determining, based on the tracked period of time, a motoring duration for the engine ([0032, 34-35, 56]); and 
running the engine, prior to the shutdown thereof, at a low power setting for the motoring duration ([0032, 34-35, 44]).
Additionally, Comandore teaches details of determining a motoring duration (Col.2 ll.7-18, Col.1 l.59 - Col.2 l.2, Col.6 ll.16-20, Col.8 ll.53-57) for a gas turbine engine by tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold (Col.2 ll.23-30, Col.6 ll.47-52, Col.8 ll.54-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motoring time of Schwarz to be use machine learning as per Comandore, in order to intelligently improve engine operation and efficiency by reducing motoring times when appropriate (Comandore, Col.10 ll.48-59).

29.	Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Comandore, and in further view of Mariotto.
Regarding claim 6, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz does not explicitly teach the running of the engine, prior to the shutdown thereof, is automatically initiated upon receipt of a command to shutdown the engine. 
However, Mariotto teaches automatic initiation of motoring upon receiving a signal from an engine shut off switch (Col.3 ll.38-51) to alleviate pilot workload (Col.4 ll.40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically initiate motoring in Schwarz in view of Comandore as taught by Mariotto, in order to alleviate pilot workload (Mariotto, Col.4 ll.40-43).
Regarding claim 15, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz in view of Comandore, does not explicitly teach the instructions are executable by the at least one processing unit for running of the engine, prior to the shutdown thereof, is automatically initiated upon receipt of a command to shutdown the engine.
However, Mariotto teaches automatic initiation of motoring upon receiving a signal from an engine shut off switch (Col.3 ll.38-51) to alleviate pilot workload (Col.4 ll.40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically initiate motoring in Schwarz in view of Comandore as taught by Mariotto, in order to alleviate pilot workload (Mariotto, Col.4 ll.40-43).

29.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Comandore, and in further view of Ebibary.
Regarding claim 11, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz does not explicitly teach the engine is ran, prior to the shutdown thereof, for preventing coking in a fluid system of the engine.
However, Ebibary teaches that hot soak-back (when the engine is shut-down without mitigative cooling thereafter or therebefore) causes bowed rotor conditions and fuel coking ([0003, 7-8]), and methods that mitigate hot soak-back prevent coking ([0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of gas turbine engine cooling by motoring in Schwarz in view of Comandore prevented fuel coking, because Ebibary teaches that methods for cooling the gas turbine engine after shutdown (i.e. methods of mitigating hot soakback) prevent fuel coking (Ebibary, [0045]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741